      CASE 0:19-cv-00886-PJS-BRT Document 96 Filed 08/13/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Fontell Demann Fuller,                                           Civ. No. 19-886 (PJS/BRT)

                       Plaintiff,

v.

Stanley Hafoka, et al.,                                               ORDER

                       Defendants.


Fontell DeMann Fuller, pro se Plaintiff.

Kimberly R. Parker, Esq., and Robert B. Roche, Esq., Ramsey County Attorney’s Office,
counsel for Defendants.


       This matter is before the Court on Plaintiff Fontell Demann Fuller’s Motion for

Discovery filed August 3, 2020. (Doc. No. 93, Mot. for Disc.) This document makes three

requests; the Court addresses each in turn.

       First, Plaintiff requests an extension of the fact discovery deadline. This request is

DENIED as duplicative of a request made by Plaintiff in his motion filed on July 30, 2020,

and the Stipulation to Modify Pretrial Scheduling Order also filed on that date. (Doc. Nos. 89,

90.) The Court will address this issue separately in an amended scheduling order.

       Second, Plaintiff requests permission to file a reply to Defendants’ response to his

Motion to Amend Pleading. (See Doc. Nos. 66, 71, 78.) Plaintiff’s request is DENIED. The

Court does not require additional briefing on this issue, and no further filings related to

Plaintiff’s Motion to Amend Pleading are allowed.
      CASE 0:19-cv-00886-PJS-BRT Document 96 Filed 08/13/20 Page 2 of 2




       Finally, Plaintiff states that he recently lost all his legal documents and requests that

the Court again provide him with copies of the filed documents in this case. This request is

also DENIED. This is the second time Plaintiff has requested the Court provide him with

copies of all his case materials. (See Doc. No. 42.) In its September 12, 2019 Order granting

his previous request, the Court stated that its decision to provide Plaintiff with copies was “a

one-time courtesy,” and that “[i]n the future, Plaintiff will be required to pay for any copies he

requests in accordance with the Clerk’s Office policy.” (Doc. No. 43.) Plaintiff may mail a

request for copies to the Clerk’s Office, and pay a fee of 50 cents per page requested, or visit

the Clerk’s Office in person to print copies from one of the public terminals, at a cost of 10

cents per page. If Plaintiff has further questions about how to obtain copies or needs

additional information, he may contact the Clerk’s Office at 612-664-5000.



 Dated: August 13, 2020                              s/ Becky R. Thorson
                                                     BECKY R. THORSON
                                                     United States Magistrate Judge




                                                 2
